 
Exhibit 10.2
 
 
AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT
 
AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT, dated as of May 10, 2005, by and
among ICO Polymers North America, Inc., a New Jersey corporation ("Polymers
North America"), and Bayshore Industrial, L.P. (formerly known as Bayshore
Industrial, Inc.), a Texas limited partnership ("Bayshore L.P.", and together
with Polymers North America, each individually a "Borrower" and collectively,
"Borrowers"), ICO, Inc., a Texas corporation ("Parent"), ICO Polymers, Inc., a
Delaware corporation ("Polymers"), Wedco Technology, Inc., a New Jersey
corporation ("Wedco Tech"), Wedco Petrochemical, Inc., a Delaware corporation
("Wedco Petro"), ICO Technology, Inc., a Delaware corporation ("ICO Tech"),
Bayshore Industrial GP, L.L.C., a Delaware limited liability company ("Bayshore
GP LLC") and Bayshore Industrial LP L.L.C. ("Bayshore LP LLC" and together with
Parent, Polymers, Wedco Tech, Wedco Petro, ICO Tech and Bayshore GP LLC each
individually a "Guarantor" and collectively, "Guarantors") and ICO P&O, Inc., a
Delaware corporation ("P&O"), and ICO Global Services, Inc., a Delaware
corporation ("Global"), and Wachovia Bank, National Association, a national
banking association, as successor by merger to Congress Financial Corporation
(Southwest) ("Lender").
 
W I T N E S S E T H :
 
WHEREAS, Lender and Borrowers have entered into financing arrangements pursuant
to which Lender may make loans and advances and provide other financial
accommodations to Borrowers as set forth in the Loan and Security Agreement,
dated as of April 9, 2002, among Lender, Borrowers, Guarantors, P&O and Global,
Amendment No. 1 to Loan and Security Agreement, dated as of September 6, 2002,
by and among Lender, Borrowers, Guarantors, P&O and Global, Amendment No. 2 to
Loan and Security Agreement, dated as of August 26, 2004, by and among Lender,
Borrowers, Guarantors, P&O and Global, Amendment No. 3 to Loan and Security
Agreement, dated as of October 1, 2004, by and among Lender, Borrowers,
Guarantors, P&O and Global and Amendment No. 4 to Loan and Security Agreement,
dated as of April 4, 2005, by and among Lender, Borrowers, Guarantors, P&O and
Global (as amended hereby and as the same may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced, the "Loan
Agreement", and together with all agreements, documents and instruments at any
time executed and/or delivered in connection therewith or related thereto, as
from time to time amended and supplemented, collectively, the "Financing
Agreements");
 
WHEREAS, Borrowers and Guarantors have requested that Lender agrees to certain
amendments to the Loan Agreement and Lender is willing to so agree, subject to
the terms and conditions contained herein; and
 
 

--------------------------------------------------------------------------------


 
WHEREAS, by this Amendment No. 5, Lender, Borrowers and Guarantors desire and
intend to evidence such amendments.
 
 
NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.  Definitions.
 
(a)  Additional Definition. As used herein, the following term shall have the
meaning given to it below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition to and not in limitation
of, the following definition:
 
"Amendment No. 5" shall mean this Amendment No. 5 to Loan and Security Agreement
by and among Lender, Borrowers, Guarantors, P&O and Global, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
(b)  Amendments to Definitions.
 
(i)  All references to the term "Maximum Credit" in the Loan Agreement and any
of the other Financing Agreements and each such reference is hereby amended to
mean $25,000,000.
 
(ii)  All references to the term "Revolving Loan Limit" in the Loan Agreement
and any of the other Financing Agreements and each such reference is hereby
amended to mean as to each Borrower, at any time, the amount equal to
$20,000,000 minus the then outstanding principal amount of the Revolving Loans
and the Letter of Credit Accommodations provided to the other Borrowers.
 
(c)  Interpretation. For purposes of this Amendment No. 5, unless otherwise
defined herein, all terms used herein, including, but not limited to, those
terms used and/or defined in the recitals above, shall have the respective
meanings assigned to such terms in the Loan Agreement.
 
2.  Representations, Warranties and Covenants. Borrowers and Guarantors, P&O and
Global, jointly and severally, represent, warrant and covenant with and to
Lender as follows, which representations, warranties and covenants are
continuing and shall survive the execution and delivery hereof, and the truth
and accuracy of, or compliance with each, together with the representations,
warranties and covenants in the other Financing Agreements, being a continuing
condition of the making of Loans by Lender to Borrowers:
 
(a)  This Amendment No. 5 has been duly executed and delivered by each Borrower
and Guarantor and is in full force and effect as of the date hereof and the
agreements and obligations of each Borrower and Guarantor contained herein
constitute legal, valid and binding obligations of each Borrower and Guarantor
enforceable against each of them in accordance with their respective terms.
 
 
2

--------------------------------------------------------------------------------


 
(b)  No action of, or filing with, or consent or any governmental or public body
or authority and no approval or consent of any other party, is or will be
required to authorize, or is or will be otherwise required in connection with,
the execution, delivery and performance of this Amendment No. 5.
 
(c)  No Event of Default exists or has occurred as of the date of this Amendment
No. 5.
 
(d)  None of the transactions contemplated by this Amendment No. 5 violate or
will violate any applicable law or regulation, or do or will give rise to a
default or breach under any agreement to which any Borrower or Guarantor is a
party or by which any property of any Borrower or Guarantor is bound.
 
3.  Conditions Precedent. The effectiveness of the amendments contained herein
shall be subject to the satisfaction of each of the following, in a manner
satisfactory to Lender and its counsel:
 
(a)  Lender shall have received as of the date hereof, this Amendment No. 5 duly
authorized, executed and delivered by the parties hereto; and
 
(b)  no Event of Default, or event, act or condition which with notice or
passage of time or both would constitute an Event of Default, shall exist or
have occurred.
 
4.  Effect of this Amendment. Except as expressly set forth herein, no other
amendments, consents, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and Guarantors shall not be entitled to
any other or further amendment or consent by virtue of the provisions of this
Amendment No. 5 or with respect to the subject matter of this Amendment No. 5.
To the extent of conflict between the terms of this Amendment No. 5 and the
other Financing Agreements, the terms of this Amendment No. 5 shall control. The
Loan Agreement and this Amendment No. 5 shall be read and construed as one
agreement.
 
5.  Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 5.
 
6.  Governing Law. The validity, interpretation and enforcement of this
Amendment No. 5 and the other Financing Agreements and any dispute arising out
of the relationship between the parties hereto whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of Texas but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of Texas.
 
3

--------------------------------------------------------------------------------


 
7.  Binding Effect. This Amendment No. 5 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
 
8.  Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 5.
 
9.  Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 5, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 5 by telefacsimile shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 5. Any party
delivering an executed counterpart of this Amendment No. 5 by telefacsimile also
shall deliver an original executed counterpart of this Amendment No. 5, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 5 as to such
party or any other party.
 
 
 
 
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 


4

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
successor by merger to Congress Financial Corporation (Southwest)
 


            By:
/s/ Mark Galovic
Name: Mark Galovic
Title: First Vice President


 
ICO POLYMERS NORTH AMERICA, INC.
 
          By:
/s/ Jon C. Biro
Name: Jon C. Biro
Title: Chief Financial Officer 

 
BAYSHORE INDUSTRIAL, L.P.
 
                                By: Bayshore Industrial GP, L.L.C., as General
Partner
 
       By:
/s/ Jon C. Biro
Name: Jon C. Biro
Title: Chief Financial Officer 

 
 
 
WEDCO TECHNOLOGY, INC.
WEDCO PETROCHEMICAL, INC.
ICO POLYMERS, INC.
ICO, INC.
ICO TECHNOLOGY, INC.
BAYSHORE INDUSTRIAL GP L.L.C.
ICO P&O, INC.
 
      By:
/s/ Jon C. Biro
Name: Jon C. Biro
Title: Chief Financial Officer 

 


 
[SIGNATURES CONTINUE ON NEXT PAGE]
 

E-5

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 
 
BAYSHORE INDUSTRIAL GP L.L.C.
 
 
       By:
/s/ Jon C. Biro
Name: Jon C. Biro
Title: Chief Financial Officer 

 
BAYSHORE INDUSTRIAL LP L.L.C.
 
By: ICO Global Services, Inc., Sole Manager
 
By:
/s/ Eric Parsons
Name: Eric Parsons
Title: President 

 
 
AGREED:
 
ICO P&O, INC. 
 
By:
/s/ Jon C. Biro
Name: Jon C. Biro
Title: Chief Financial Officer 

 
ICO GLOBAL SERVICES, INC.
 
By:
/s/ Eric Parsons
Name: Eric Parsons
Title: President 

 
 
 
E-6